DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/07/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/22 has been entered.
 	The reply filed 04/07/22 affects the application 16/322,212 as follows:
1.      Claims 1, 68, 69, 71 have been amended. Applicant’s amendments have overcome the rejections made under 35 U.S.C. 112(b). The rejections of the office action mailed 06/14/21 have been modified as necessitated by Applicant’s amendments.
Claims 1, 2, 22, 23, 25, 26, 68, 69, 71-73, the invention of Group I are prosecuted by the examiner.  
2.     The responsive is contained herein below.
Claims 1, 2, 22, 23, 25, 26, 68, 69, 71-73 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 23, 68, 69, 71 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 8, 9, 22, 26, 28, 34, 36 of copending Application No. 16/812,714 in view of Frigg et al. (Int J Vitam Nutr Res. 1984;54(2-3):125-33) or Dinusha (Home / Health / Medicine / Nutrients & Drugs /; August 4, 2011).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 16/812,714 are drawn to a composition with given formula (I).  The claims of the instant application are drawn to a composition with given formula (I).  The Application No. 16/812,714 does not claim that Xc is a specific vitamin such as vitamin A or vitamin E or a specific steroid such as cholesterol. However, Frigg et al. disclose vitamin A and vitamin E (see abstract). And, Dinusha discloses that sterols are a subgroup of steroids and an important form of bio molecule, and that the most familiar form of animal sterol is cholesterol (see page 1 of 2, 1st paragraph). Thus, it is obvious to claim that Xc is the commonly known vitamin such as vitamin A or vitamin E disclosed by Frigg et al., or the commonly known steroid such as cholesterol disclosed by Dinusha, especially since Application No. 16/812,714 claims that Xc can be a vitamin or steroid. Thus, the instant claims 1, 2, 23, 68, 69, 71 are seen to been obvious over claims 1-3, 8, 9, 22, 26, 28, 34, 36 of Application No. 16/812,714. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 2, 23, 68, 69, 71 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,633,653 B2 in view of Dinusha (Home / Health / Medicine / Nutrients & Drugs /; August 4, 2011).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. US 10,633,653 B2 are drawn to a composition with given formula (I).  The claims of the instant application are drawn to a composition with given formula (I).  The U.S. Patent No. 10,633,653 B2 does not claim that Xc is a hydrophobic moiety that is a specific steroid such as cholesterol. However, Dinusha discloses that sterols are a subgroup of steroids and an important form of bio molecule, and that the most familiar form of animal sterol is cholesterol (see page 1 of 2, 1st paragraph). Thus, it is obvious to claim that Xc is the commonly known steroid such as cholesterol disclosed by Dinusha, especially since U.S. Patent No. 10,633,653 B2 claims that Xc can be a hydrophobic moiety that is a steroid. Thus, the instant claims 1, 2, 23, 68, 69, 71 are seen to be obvious over claims 1-6 of U.S. Patent No. 10,633,653 B2. 

Allowable Subject Matter

  The compounds of claims 1, 2, 22, 23, 25, 26, 68, 69, 71 possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  However, the obvious obviousness-type double patenting rejections necessitated by Applicant’s amendment are outstanding.  
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 22, 23, 25, 26, 68, 69, 71 have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623